
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 179
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Hinojosa (for
			 himself and Mrs. Biggert) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of the 11th
		  Annual National Consumer Protection Week.
	
	
		Whereas informed consumers are better equipped to see
			 through fraud and deception, whether in the form of questionable claims in an
			 advertisement, offers that come in the mail or e-mail, or schemes designed to
			 appear to be risk-free;
		Whereas the Federal Government provides information to
			 help consumers shop for a mortgage or auto loan, understand and reconcile
			 credit card statements and utility bills, choose savings and retirement plans,
			 compare health insurance policies, understand their credit report and how it
			 affects their ability to get credit and on what terms, and simply decide how to
			 pay for a purchase;
		Whereas National Consumer Protection Week annually
			 highlights consumer protection and education efforts across the country;
		Whereas the theme of National Consumer Protection Week
			 2009 is Nuts and Bolts: Tools for Today’s Economy, which
			 highlights consumer education efforts across the Nation that are particularly
			 vital during the current global financial crisis;
		Whereas more than 100 Federal agencies have
			 collaborated on a website, www.consumer.gov, which provides helpful information
			 ranging from how credit reports work to how to buy a new home and provides
			 consumers with the tools they need to protect themselves and make smart choices
			 in today’s market;
		Whereas the Federal Trade Commission collects consumer
			 complaints about identity theft, fraud, debt collection, and other consumer
			 issues, and in 2008 collected over 1.2 million consumer complaints, more than
			 half of which were fraud complaints that resulted in consumers losing over $1.8
			 billion;
		Whereas the Federal Trade Commission and other agencies
			 collaborate with the Financial and Economic Literacy Caucus of the House of
			 Representatives on various consumer events, including the annual National
			 Consumer Protection Week Fair;
		Whereas National Consumer Protection Week partner
			 organizations have tips on a wide range of topics, from how to get a free
			 credit report, spot a telemarketing scam, avoid home and auto repair scams, to
			 how to file a consumer complaint with the appropriate authorities; and
		Whereas public, community-based, and private sector
			 organizations throughout the United States are working to increase financial
			 literacy rates and consumer protection for people of all ages and walks of life
			 through a range of outreach efforts, including media campaigns, websites, and
			 one-on-one financial counseling: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of the 11th
			 Annual National Consumer Protection Week, including raising public awareness
			 about the importance of consumer protection;
			(2)encourages people
			 across the United States to take advantage of the wealth of consumer protection
			 information that can enhance confidence in the marketplace; and
			(3)requests that the
			 President issue a proclamation recognizing the 11th Annual National Consumer
			 Protection Week calling upon the Federal Government, States, localities,
			 schools, nonprofit organizations, community-based institutions, consumer
			 advocates, and industry leaders to provide citizens with the information
			 necessary to effectively protect themselves against consumer fraud, and
			 encourage all people to take an active role in protecting their personal
			 information.
			
